DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.
 
	Claims 2, 3, 5, 6, 9, 15, and 17 have been canceled.
	Claims 1, 4, 7, 8, 10-14, 16, and 18-20 are pending.
	Note that the originally elected species are mutations 296, 378V, and 434Y. The Examiner rejoined V264E, 330V and 397M. The currently amended independent claim 1 contains mutations 361D and 352S that was not previously elected nor examined. However, in the interest of compact prosecution, the following Office Action are set forth.  

Claims 4, 11, 12, 13, 14, 16, 18, and 20 stand withdrawn under 37 CFR 1.142(b) as being drawn to nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2021. Note that claim 4 recites position 315D which was elected.  As such, claim 4 remains withdrawn.

	Claims 1, 7, 8, 10, and 19 are currently under consideration as they read on a variant comprising amino acid mutations in positions 296/378V/434Y or 264E/378V/434Y with additional amino acid mutations 330V/361D or 352S/397M.

3.	In view of applicant’s amendment, following rejections are set forth.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
5.	Claims 1, 7, 8, 10, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	The amended claims are drawn to a variant of a parent polypeptide comprising an IgG1 Fc having an improved half-life relative to the parent polypeptide, and comprising at least five mutations of the Fc comprising:
	a mutation A of at least 264E or in position 296, 
a mutation B selected from the group consisting of 378V, 378T, and 434Y, 
at least one C mutation selected from the group consisting of 378V, 378T, and 434Y,
at least two mutations selected from the group consisting of 330V and 361D or 352S, and 397M, and
wherein mutations A, B, and C are not on the same amino acid, and wherein the variant having an improved half-life relative to the parent polypeptide, e.g. by a factor at least equal to 25 relative to the parent polypeptide.

The amended claims are not supported by the original disclosure or claim as filed.  

Applicant’s arguments have been fully considered but have not been found persuasive.

Applicant points support for mutation A at position 296 to pages 7-9 and page 14. Applicant asserts that while the specification does not disclose examples of mutation in position 296, there is literal support for this mutation.  Applicant further argues that mutations 330V and 361D are supported by disclosure in page 9 and 10 where combination substitution 315D/330V/361D/378V/434Y was listed.  As such, applicant argues that the claims are sufficiently supported by the instant specification.
This is not found persuasive for following reasons:

Contrary to applicant’s reliance on literal support and specific mutations in specific positions, the problem here is that the specification fails to provide disclosure of a variant comprising an IgG1 Fc fragment that comprises at least five mutations in mutations A, B, C and at least two mutations which are 330V and 397M (the elected species), wherein the at least one mutations A, B, and C increases the sialylation of the Fc and/or binding of the Fc to FcRn.

The disclosure including verbatim support for individual mutations or mutations in some combinations is not sufficient to support what is claimed in independent claim 1 encompassing at least five mutations.

For example, page 7 of the specification discloses at least a mutation A including a laundry list of positions that encompass 296, a mutation B selected from the group consisting of 378V, 378T, and 434Y, and at least one mutation C selected from the group  consisting of 226G, 228L, 228R, 230S, 230T, 230L, 241L, 264E, 307P, 315D, 330V, 362R. 378V, 378T, 389K, 434Y, and 434S but does not including at least two mutations which are either 330V, 361D, 352S, and 397M.  Page 9 of the specification discloses a variant comprises at least one combination of mutations including 315D/330V/361D/378V/434Y but does not contain substitution in position 296 or 264E.  This combination substitution also does not support at least two substitution which are either 330V and 361D or 352S and 397M together with mutations A, B, and C.  Therefore, the amended claims encompassing at least five mutations wherein the variant has increased half-life by a factor at least equal to 25 relative to the parent polypeptide as recited did not appear in the specification as-filed.

Further, the claims do not recite the specific mutation in position 296 that would correlate with the function of increased sialylation of the Fc and/or the binding of the Fc to FcRn.  In Novozymes A/S et al. v. Dupont Nutrition Biosciences APS et al., 2013 WL3779376, Case No. 2012-1433, C.A.Fed. (Wis.), the court states: 
“The effects of any given mutation or combination of mutations in a variant can differ depending on the position(s) modified and the specific mutation implemented at each position. Some mutations may have no discernible effect on enzyme function, somemay lead to varying degrees of instability or functional impairment, and some may actually improve enzyme activity or impart other desirable properties, such as improved stability at high temperatures.”  Page 5. 
Here, it does not appear that based upon the disclosure of specific substitutions in specific positions in the Fc region that applicant was in possession of the Fc variant having improved half-life and increased sialylation and the binding to FcRn, wherein the variant comprises at least five mutations in A, B, and C and additional two which are either 330V and 361D or 352S and 397M.  

As such, applicant’s arguments have not been found persuasive.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 7, 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Behrens ( US 2012/0009188, reference of record).
Behrens teaches an Fc variant for improved binding to FcRn relative to unmutated parent human IgG1 Fc, wherein the Fc variant comprises combination substitutions 264E/378V/434Y in human IgG Fc region having improved binding to FcRn compared to wild type human IgG Fc (e.g. see variant C4A_28 in Table 3 in page 24 or copy below and Example 1 in page 20). Behrens teaches human Fc fragment consisting of amino acid residues 226-447 (see [0286]-[0287]) and human anti-CD20 antibody IgG variants (e.g. see Example 2 in page 29).  
The reference teachings differ from the instant invention by not describing additional mutations 330V and 361D or 352S and 397M.
However, Behrens teaches that mutations in position 330 and 397 would enhance Fc’s binding to FcRn.  For example, Behrens 1 teaches that key positions that are considered preferential includes position V264, A378, N434, A330 and V397 and also teaches examples of A330V and V397M (e.g. see [0315]-[0316], Table 4 in page 25, and claims 1-3).  Behrens teaches:
[0148] Accordingly, the said polypeptide variant may comprise at least one modification selected from the group consisting of 226G, 230S, 230T, 230L, 241L, 264E, 307P, 315D, 330V, 342R, 362R, 362E, 378V, 378T, 382V, 389T, 389K, 396L, 397M, 421T, 434Y and 434S of the Fc region compared to said parent polypeptide, wherein the numbering of the amino acids in the Fc region is that of the EU index as in Kabat. 
Behrens also teach that the Fc variant can further comprises at least additional mutations including P352S and N361D (e.g. see [0189]).  
It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to produce an IgG1 Fc variant comprising mutations 264E/378V/434Y with additional substitutions 330V, 361D, 352S, and 379M based on the teachings of Behrens. An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Behrens teaches triple mutations 264E/378V/434Y in the Fc region of a human IgG1 result in an Fc variant with increased binding to FcRn relative to unmutated Fc and the Fc variant with double mutation T250Q/M428L (known to increase the binding to FcRn) and also specifically teaches that mutations 330V, 361D, 352S,  and 379M can be combined in view of the teachings of an Fc variant comprises at least one modification selected from the groups containing finite number of substitutions including 264E, 378V, 434Y, 330V, and 379M.  An ordinary skill in the art would have combined the substitutions by known methods of mutagenesis disclosed in Behrens and the combination would have yielded predictable results of an IgG1 Fc variant having amino acid substitutions 264E/378V/434Y with additional mutations including 330V, 361D, 352S, and 397M with increased binding to FcRn and improved half-life relative to the parent unmutated Fc.  Given that Behrens teaches working example of an IgG variant consisting of 264E/378V/434Y that reads on mutations A-C as recited in independent claim 1, the Behrens’s Fc variant would inherently/intrinsically have the same function of increased sialylation of the Fc.
	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues that Behrens does not suggest the combination of 330V and 361D or 352S and 397M.  Applicant further argues that the references also do not teach suggest increased sialylation of the Fc and or the binding of the FcRn.  

	This is not found persuasive for following reasons:

	Contrary to applicant’s arguments, note that Behrens specifically teaches examples of IgG1 Fc variant consisting of substitutions 264E/378V/434Y (reads on instant mutations A, B, and C) for increased binding to FcRn of 10.7 signal over wild type Fc.  Behrens also teach 361D, 330V, 352S, and 397M substitutions in the Fc region are all expected to increase the binding of the Fc to FcRn.  As such, one of ordinary skill in the art could have combined all the mutations known to have the desired function of increased binding to FcRn by known methods of making mutations in the Fc region with no change in their respective functions and the combination would have yielded predictable results of an Fc variant comprising 264E/378V/434Y and additional mutations 361D, 330V, 352S, and 397M for an Fc variant with enhanced binding to FcRn and increased in vivo half life.  Since a compound and its properties cannot be separated, the Fc variant with the combined substitutions would be expected to have the same function of increased sialylation of the Fc region.  

9.	Claims 1, 7, 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Behrens (US 2012/0009188, reference of record) as applied to claims  1, 7, 8, 10, and 19 above, and further in view of view of Liu et al. (US 2014/0112926) and Isoda et al. (PLOS One, 2015, October 7, 10(10): e0140120.doi:1371/journal.pone.0140120, pages 1-17).

	The teachings of Behrens have been discussed above. Behrens also teach an Fc variant comprising combination substitutions 315D/330V/361D/378V/434Y with increased binding for FcRn as compared to the parent Fc (e.g. see [0198] and claim 4)

	The reference teachings differ from the instant invention by not describing additional substitution in position 296 (the elected species).

Liu et al. teaches an Fc-containing protein comprising a binding region and a variant Fc region from a wildtype Fc of human IgG1, wherein the variant Fc region comprises an amino acid substitution Y296W and wherein the Fc-containing protein binds tumor antigen such as HER-2/neu (e.g. see [0005]-[0008] and claims 53 and 59). Liu et al. teach that the Fc-containing protein can be an antibody (e.g. see [0036]) or an Fc fusion protein (e.g. see [0037]). Liu et al. teach a pharmaceutical composition comprising the Fc-containing protein and a pharmaceutically acceptable carrier (e.g. see [0009] and claim 65). Given that the prior art Fc-containing protein comprises the same amino acid substitution Y296W as the instantly claimed variant, the prior art Fc-containing protein would inherently exhibit the same functions, e.g. having an increased affinity for at least one FcγR including FcγRIIIa relative to the parent Fc.

	Isoda et al. teach an anti-CD20 antibody comprising a human Fc region from IgG1, wherein the Fc region comprises amino acid substitution Y296W, and wherein the antibody exhibits increased binding to FcγRIIIa compared to the parent antibody without the Y296W substitution (e.g. see Abstract and Fig. 2 in page 8).  CD20 is a well-known tumor antigen on B cell lymphoma (e.g. see Cell lines in page 2). Isoda et al. teach that he antibody Fc variant is in liquid composition together with buffers such as HBS which is considered carrier (e.g. see page 1st paragraph in page 4).  
It would thus be obvious to one of ordinary skill in the art at the time the instant invention was filed to combine the teachings of the references to produce a human IgG Fc variant comprising Y296W in addition to 315D/330V/361D/378V/434Y for improved functions of the Fc region including increased affinity to FcγRIIIa (correlates to increased ADCC) and FcRn (correlates to increased half-life). An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since amino acid substitution Y296W in the Fc region of human IgG was known to result in improved binding to FcγRIIIa as taught by Liu et al. and Isoda et al., and 315D/330V/361D/378V/434Y substitutions in the Fc region were shown to have improved binding to FcRn by Behrens. As such, one skilled in the art could have combined Y296W and 315D/330V/361D/378V/434Y substitutions by known methods of recombinant mutagenesis in the Fc region of human IgG with no change in their respective functions, and the combination would have yielded predictable results of an Fc variant comprising Y296W/315D/330V/361D/378V/434Y and have the functions of improved binding to FcγRIIIa and FcRn as well as increased sialylation compared to the parent Fc.  

Applicant’s arguments have been fully considered but have not been found persuasive.

Applicant’s arguments and the Examiner’s rebuttals regarding the teachings of Behrens are essentially the same as above.  Applicant further argues Liu teaches 296W with other combination substitutions that are different from the instant claims.  Applicant acknowledges that Isoda teaches 296 substitution in antibody Fc region. Applicant argues that the cited prior art do not teach increases in sialylation of the Fc and/or binding to FcRn.  As such, applicant asserts that the rejection should be withdrawn .

This is not found persuasive for following reasons:

	In response to applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combination of references.  See MPEP 2145.


It is noted that in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968).  See MPEP 2144.01.

Here, as stated above, an ordinary skill in the art would have been motivated combine the teachings of the references, and have a reasonable expectation of success, since amino acid substitution Y296W in the Fc region of human IgG was known to result in improved binding to FcγRIIIa as taught by Liu et al. and Isoda et al., and 315D/330V/361D/378V/434Y substitutions in the Fc region were shown to have improved binding to FcRn by Behrens. As such, one skilled in the art could have combined Y296W and 315D/330V/361D/378V/434Y substitutions by known methods of recombinant mutagenesis in the Fc region of human IgG with no change in their respective functions, and the combination would have yielded predictable results of an Fc variant comprising Y296W/315D/330V/361D/378V/434Y and have the functions of improved binding to FcγRIIIa and FcRn as well as increased sialylation compared to the parent Fc.  

Applicant is reminded that the instant specification does not provide examples of any Fc variant containing mutations in position 296 in the Fc region.

Note that the properties of a compound cannot be separated from the compound, see In re Papesch, 315 F.2d 381,391 (CCPA 1963) (“a compound and all its properties are inseparable).  the combined teachings of the references would have yielded an Fc variant having at least five mutations Y296W and 315D/330V/361D/378V/434Y which share the same structure as the Fc variant as recited in the instant claims. As such, the prior art compound would have the same properties of increased sialylation of the Fc and/or binding to the FcRn compared to the parent Fc.  
Therefore, applicant’s arguments have not been found persuasive.  

10.	No claim is allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644